DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive..
In regard to the rejection of claim 1 the applicant asserts that Val fails to disclose the newly amended limitation of representing each mask in a corresponding one of a plurality of color channels. The applicant notes that Val requires feature vectors representing every possible type and color combination and asserts that the instant application differs from Val in that each mask is represented in one of the color channels. The applicants arguments imply that each mask is represented in only one of the color channels and thus provides a simplification over the invention of Val where every color channel is monitored for i.e. a yellow light portion of a traffic signal. However the claims presently require “each mask is represented in a corresponding one of a plurality of channels” and that “each channel in the raster image is a color channel”. The claims proceed under the inclusive term ‘comprising’ and thus do not exclude the case where a mask is represented in a plurality of color channels as disclosed by Val. If the applicant wishes to limit the claims to use masks represented in only one color channel or exclusively in one color channel to provide simplified processing such limitations should be clearly recited in the claims. 
The applicant does not raise additional novel arguments in regard to claims 2-3 or 5-21.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over of Vallepsi-Gonzalez et al (2019/0332875, hereafter Val) in view of Liu et al. (2019/0258876). 
Regarding Claim 1, Val discloses a method for representing a traffic signal device, the method comprising:
by a computer vision system of a vehicle, receiving a digital image of a traffic signal device that includes one or more traffic signal elements (Val Fig. 1 and generally pars 64-91 for computer vision system, particularly note pars 77-78 sensors 114 including cameras for capturing still and moving images); and
by a processor representing the traffic signal device, each element of the traffic signal device represented by a mask corresponding to a location of the traffic signal element on the traffic signal device (Val Fig. 2 and pars 92-100 showing masks corresponding to traffic signal elements, Fig. 3 and pars. 101-113 for processor operations, particularly note ROI extractor 312 in par. 107);
each mask is represented in a corresponding one of a plurality of channels in the image (Val Fig. 4 and pars 115-116 note features represented in the ROIs include color channel features also note pars 126-129 note each ROI is represented in each of a plurality of color channels such as Blue, Green and Red color channels);
each channel in the image is a color channel that indicates a color, feature or both of the traffic signal element represented in the mask (Val Fig. 4 and pars 115-129 note par 126-127 each channel represents a color, also note par. 116 color channel information is also associated with certain shape features);
providing the image as an input into a neural network to classify a state of each of the one or more traffic signal element (Val Fig. 4 and pars 115-121 note ROIs with determined color channel features are input to the state determination model 106 which includes neural networks as described in par. 118); and
receiving, from the neural network, a classified image, in which the classified raster image includes a plurality of masks (Val Fig. 4 and par. 119 note outputting the state of the imaged traffic signal).  
It is noted that Val does not explicitly disclose that the images are ‘raster’ images. However, Liu discloses a method for representing a traffic signal device, the method comprising:
by a computer vision system of a vehicle, receiving a digital image of a traffic signal device that includes one or more traffic signal elements (Liu note a first branch (including boxes 202, 204, 206 and 208) includes methods for detecting and classifying objects in a two-dimensional image obtained from a digital camera of the vehicle; paragraph 34); and by
a processor (Liu note processor 44 of fig. 1):
representing the traffic signal device as a raster image, wherein each traffic signal element of the traffic signal device is represented by a mask corresponding to a location of the traffic signal element on the traffic signal device (Liu Fig. 3 and par. 38-39 note the context region 304 scans from left to the right and from top to the bottom of the digital image 302 in a raster pattern until the entire digital image 302 is processed and generates bounding boxes for identified objects also note par. 50 objects may include traffic signal features).
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating a raster order scan of the image for object recognition purposes as taught by Liu, in the imaging system of Val in order to gain the expected advantage of using a simple well known image scanning pattern. 

Regarding Claim 2 Liu discloses the method of claim 1, wherein representing the traffic signal device as a raster image comprises using map data to directly generate the raster image (Liu the context region 304 scans from left to the right and from top to the bottom of the digital image 302 in a raster pattern until the entire digital image 302 is processed. The pixels enclosed by the context region 304 are sent to a convolution neural network 306 that extracts a set of feature maps 308 from the context region 304, for each location of the context region 304. The feature maps 308 can be used to determine a bounding box for the object, at box 310; paragraph 38).

Regarding Claims 3, Liu discloses the method of claim 1, wherein representing the traffic signal device as a raster image comprises:
generating a digital image from map data (Liu the context region 304 scans from left to the right and from top to the bottom of the digital image 302 in a raster pattern until the entire digital image 302 is processed. The pixels enclosed by the context region 304 are sent to a convolution neural network 306 that extracts a set of feature maps 308 from the context region 304, for each location of ; and
converting the digital image to a raster image (Liu the context region 304 scans from left to the right and from top to the bottom of the digital image 302 in a raster pattern until the entire digital image 302 is processed. The pixels enclosed by the context region 304 are sent to a convolution neural network 306 that extracts a set of feature maps 308 from the context region 304, for each location of the context region 304. The feature maps 308 can be used to determine a bounding box for the object, at box 310; paragraph 38).

Regarding Claim 5, Val discloses the method of claim 3, wherein each the plurality of color channels in the raster image correspond to a plurality of different colors (Val Fig. 4 and pars 126-127 note channels for red, green, blue, hue, saturation, shape and two chroma channels U and V each of which correspond to different colors).

Regarding Claims 6, Val discloses the method of claim 1, wherein each traffic signal element of the traffic signal device corresponds to a designated light fixture configured to transmit traffic instructions to one or more drivers (Val Fig. 2 and par. 93 note sections 202-222 corresponding to light fixtures on a traffic signal device).

Regarding Claims 7, Val discloses the method of claim 1, wherein the color, feature or both of each of the one or more traffic signal elements represented in the color channels comprises one or more of the following:
a green light; a yellow light; a red light; a circular light; a left arrow light; a right arrow light; a forward arrow light; a light having an arrow in any direction; a flashing green light; a flashing yellow light; a flashing red light; a U-turn light; a bicycle light; and an X-light (Val par. 95 note various signal colors and shapes).

Regarding Claims 8, Val discloses the method of claim 1, wherein each mask corresponds to a discrete region of pixels in the raster image (Val Fig. 2 and pars 93-100 note plural ROI’s each corresponding to a region of the image).

Regarding Claims 9, Val discloses the method of claim 8, wherein each discrete region of pixels is rectangular in shape (Val Fig. 2 note sections 234, 236 and 238, also note Liu Fig. 3 and par. 50 square bounding boxes may be used for the circular traffic lights).

Regarding Claim 10, Val discloses the method of claim 1, further comprising:
identifying a face of the traffic signal device wherein each traffic signal element is located within the face of the traffic signal device (Val Fig. 2 and par. 100 note identifying face section 234 which includes a plurality of addition ROIs) 

Regarding Claim 11, Val discloses the method of claim 1, further comprising:
generating a confidence value that a traffic signal element of a traffic signal device correlates to a state and if the confidence value is greater than a threshold value, determining that the traffic signal element is a state (Val Fig. 4 and pars 119-120 note par. 120 determining confidence scores, also note par. 119 states must be above a predetermined threshold or the are ‘undetermined’).

Regarding Claim 12, Liu discloses the method of claim 1, further comprising using a position and shape of each mask in the raster image to identify an angle of the traffic signal device (Liu the . 

Claims 13-19 describe a system substantially corresponding to the method described in claims 1-3 and 5-12 above. Refer to the statements made in regard to claims 1-3 and 5-12 above for the rejection of claims 13-19 which will not be repeated here for brevity. 

Claims 20-21 describe a system substantially corresponding to the method described in claims 1 and 13. Refer to the statements made in regard to claims 1-3 and 5-12 above for the rejection of claims 13-19 which will not be repeated here for brevity. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN BRUCKART can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423